UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6181



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL EUGENE JONES, a/k/a Big Mike,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., District Judge. (3:00-cr-00027-FPS; 3:04-cv-19)


Submitted: June 15, 2007                    Decided:   June 21, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Eugene Jones, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Eugene Jones seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.             The order is

not   appealable   unless    a   circuit    justice   or    judge   issues    a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard   by

demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Jones has not made the

requisite showing.         Accordingly, we deny Jones’ motion for a

certificate of appealability and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -